DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,410,488 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reason(s) for Allowance
The amendments to the claims from 05/05/2021 and remarks from 02/28/2022 in combination with the terminal disclaimer provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention, particularly a connection portion operably engaged with the cord, the connection portion comprising a plurality of conductive members and a conductive shield, the conductive members being at least partially disposed within the conductive shield and configured to be inserted within an input port of the article of merchandise, wherein each of the conductive members is electrically connected to at least one conductor in the cord and is electrically isolated from the conductive shield, wherein the conductive members are not electrically connected to one another when the conductive shield is not engaged with the input port of the article of merchandise, wherein the conductive shield is configured to be inserted within the input port to engage the article of merchandise to thereby electrically connect the conductive members to one another for establishing a sense loop through the conductors in the cord, wherein the conductive members are configured to be biased in response to insertion of the conductive shield into the input port of the article of merchandise for establishing the sense loop, and wherein interruption of the sense loop is indicative of a security event, in the manner claimed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684